                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                          NO. 5:15-CR-62-H
                          NO. 5:15-CR-67-H
                          NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,          )
                                   )
        v.                         )
                                   )
DUKE ENERGY BUSINESS SERVICES      )
                                                   ORDER
LLC; DUKE ENERGY CAROLINAS,        )
LLC; and DUKE ENERGY               )
PROGRESS, INC.,                    )
       Defendants.                 )



     The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P.C., (“CAM”) dated January 22, 2020, which was submitted to this

court on January 23, 2020.    This invoice covers services rendered

by the CAM for the time period of November 18, 2019 through

December 30, 2019, and disbursements listed through December 31,

2019.    The parties have informed the court they have no objections

to the invoice submitted.    Therefore, the court, having carefully

reviewed the submissions, hereby approves the invoice for fees in

the amount of $88,383.00, plus disbursements of $9,727.82 for a

total invoice of $98,110.82.     Defendants are directed to render
payment of $98,110.82 to BEVERIDGE & DIAMOND, P.C., within 45 days

of the electronic submission of this invoice on January 23, 2020.


     This 28th day of January 2020.



                         ___________________________________
                         MALCOLM J. HOWARD
                         Senior United States District Judge

At Greenville, NC
#35




                                2
